DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-6, 8-12, 16-19 and 21-26 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Lee et al. (2010/0263161; Provisional priority date of 16 April 2009 predates priority dates of current application) in view of Kilstrom (5,935,279).
Regarding claims 22 and 23, Lee discloses a surface cleaning apparatus, having a main body, a container positioned below a cyclone separator, the main body includes a locking recess (show within portion 14 in Fig. 13) and the removable assembly consists of the container, a cover assembly and a latch mechanism with the cover (250/D) operably coupled to the container, the latch member located at a forward side of the assembly and having a body with a locking projection (261) that is selectively received by the locking recess and a portion (260) that is adapted to be pressed by a user to move the latch mechanism from a latched position in which the locking projection is received within the locking recess to an unlatched position in which the locking projection is removed from the locking recess, thereby allowing the container to be removed from the upright handle assembly.  Lee further discloses that the container and latch mechanism may be applied to an upright cleaner (paragraph 38), but fails to disclose any specific structure of the upright cleaner.  Kilstrom discloses a common configuration for an upright cleaner, also having a removable collection bin, such that one of ordinary skill in the art would look to known prior art for a common structure for an upright cleaner, which Lee discloses may be used with the claimed cyclonic separator and removal structure, with the upright cleaner of Kilstrom including an upright handle (14), pivotally mounted to a foot assembly (10), a suction source (20/21) fixedly mounted within the upright handle (shown within the base of the handle as well as between portions of the foot), all being common structures in known upright cleaners.  Therefore, when applying the container of Lee to an upright cleaner, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the upright cleaner with similar structure having an upright handle, pivotally mounted to a foot assembly, a suction source fixedly mounted within the upright handle and/or foot. 
Regarding claim 24, Kilstrom further discloses that the suction source is a singular suction source, that the suction source and cup assembly form a recovery system and Lee further discloses that the latch mechanism comprises a vertically-extending guide track (245) provided on a portion of the cup assembly; and the latch member having a body with structure provided thereon (opening in bottom portion of 260 for receiving the track) for engaging with the vertically-extending guide track for sliding movement within the vertically-extending guide track, the latch member is restricted to vertical translational movement by the vertically-extending guide track, wherein when the portion that is adapted to be pressed by a user is pressed, the vertical translational movement of the latch member is initiated and the latch member is moved from the latched position to the unlatched position.
Regarding claim 2, Lee further discloses that 
    PNG
    media_image1.png
    200
    124
    media_image1.png
    Greyscale
the cup assembly further comprises a cover assembly (shown here) operably coupled to the cup.
Regarding claims 3 and 14, Lee further discloses that the vertically-extending guide track is formed on an interior surface of the cover assembly (cover shown here, having the track formed therein). 
Regarding claims 4, 5, 13 and 15, Lee further discloses that the cover assembly further comprises a button and locking projection aperture (shown with button and locking projection extending therefrom) formed in an upper wall thereof and wherein the locking projection is receivable therein.
Regarding claims 6, 7, 16 and 17, Lee further discloses a biasing mechanism (247) in the form of a coil spring, the biasing mechanism configured to bias the latch mechanism to the latched position.
Regarding claims 9, 10, 19 and 20, Lee further discloses a hand grip (250) on the outwardly-facing side wall of the cup wherein a user can grip the hand grip and actuate the latch mechanism to lift the cup assembly away from main body using a single hand.
Regarding claim 11, Griffith further discloses that a conduit (40c) extends from a bottom wall of the cup.

Response to Arguments
Applicant’s arguments, see Remarks, filed 12 May 2022, with respect to the rejections of all pending claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Lee in view of Kilstrom.  The applicant’s arguments are found persuasive only based on the argument that the primary focus of the Griffith reference is the latching mechanism, which would lead one of ordinary skill in the art away from modifying the focus of the invention.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489. The examiner can normally be reached M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        25 May 2022